                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


RODNEY WHITE,

                      Plaintiff,

               v.                                           Case No. 19-C-946

FINCANTIERI BAY SHIPBUILDING, et al.,

                      Defendants.


  DECISION AND ORDER GRANTING MOTON FOR JUDGMENT ON PLEADINGS


       In this maritime action, Plaintiff Rodney White alleges he sustained significant personal

injuries while working aboard a vessel on Lake Michigan as it was undergoing sea trials. Plaintiff

sued Defendants Fincantieri Bay Shipbuilding, Fincantieri Marine Group LLC, Keystone Shipping

Co., Chas. Kurz & Co., Inc., and Wawa, Inc., alleging claims that place this lawsuit within the

court’s admiralty jurisdiction. 28 U.S.C. § 1333. Presently before the court is Keystone and Chas.

Kurz’s motion for judgment on the pleadings. Keystone seeks dismissal of all of Plaintiff’s claims

except those brought under 33 U.S.C. § 901, et seq., the Longshore and Harbor Workers’

Compensation Act (LHWCA). Chas. Kurz seeks dismissal of all of Plaintiff’s claims. For the

following reasons, the motion will be granted.

       Rule 12(c) of the Federal Rules of Civil Procedure permits a party to seek judgment on the

pleadings after the pleadings have been closed. Buchanan–Moore v. Cty. of Milwaukee, 570 F.3d

824, 827 (7th Cir. 2009). “The pleadings include the complaint, the answer, and any written

instruments attached as exhibits.” N. Ind. Gun & Outdoor Shows, Inc. v. City of S. Bend, 163 F.3d

449, 452 (7th Cir. 1998). Courts apply the same standard in deciding a motion for judgment on




         Case 1:19-cv-00946-WCG Filed 09/18/20 Page 1 of 4 Document 49
the pleadings as they do in deciding a motion to dismiss. Landmark Am. Ins. Co. v. Hilger, 838

F.3d 821 (7th Cir. 2016). The facts are viewed in the light most favorable to the non-movant. Id.

To survive a motion to dismiss or for judgment on the pleadings, the challenged pleading must

“contain sufficient factual matter, accepted as true, ‘to state a claim to relief that is plausible on its

face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2009)).

        Plaintiff alleges he was injured while working aboard the M/V Millville as it was

undergoing sea trials on Lake Michigan. According to Plaintiff, Keystone, a subsidiary of Chas.

Kurz, planned to operate the Millville—a towing motor vessel that was constructed by Fincantieri

Bay Shipbuilding, Inc.—for Wawa, Inc. Compl., Dkt. No. 1 at 2–3.

        On or about November 10, 2017, Plaintiff was aboard the Millville as a technician

employed by Engine Motor Inc. His work on the Millville involved the installation and testing of

the steering system. Id. at 3–4. As the Millville began “hardover test maneuvers,” Plaintiff claims

he sustained serious injuries, including a herniated cervical disc and a closed-head injury. Id. at

4–6. Plaintiff alleges that Defendants were aware that the maneuvers caused a dangerous situation,

but repeated the maneuvers anyway. Id. at 11.

        Plaintiff alleged six claims arising out of his injuries sustained on the Millville: (1)

negligence of the vessel under the LHWCA, 33 U.S.C. § 905(b); Unseaworthiness under the Jones

Act, 46 U.S.C. § 30104; (3) General Maritime Tort Law; (4) “‘Respondeat Superior’ Vicarious

Liability”; (5) Wisconsin Common Law Negligence; and (6) Punitive Damages. In a previous

decision in the case, I granted the motion for partial dismissal filed by Fincantieri Bay Shipbuilding

and Fincantieri Marine Group LLC and dismissed Plaintiff’s Jones Act claim and his Wisconsin

Common Law Negligence claim. I held that the complaint failed to state a claim under the Jones



                                                    2

         Case 1:19-cv-00946-WCG Filed 09/18/20 Page 2 of 4 Document 49
Act because Plaintiff was not a seaman at the time of the accident and that the Wisconsin common

law negligence claim was barred by the exclusive remedy provision of § 905(b). Dkt. No. 25.

Although Plaintiff maintains his position that the complaint states a Jones Act claim and that his

Wisconsin common law negligence claims is not barred, I remain convinced for the reasons set

forth in my previous decision that both claims were properly dismissed. Accordingly, the

dismissal of those claims as to all parties remains the law of the case.

       Keystone also seeks dismissal of the remaining claims in Plaintiff’s complaint, other than

the § 905(b) claim, and Chaz Kurz seeks dismissal of all claims, including the § 905(b) claim, for

failure to state a claim. The General Maritime Tort Law claim, to the extent it is not encompassed

within Plaintiff’s claim under § 905(b), is barred by that section’s exclusive remedy provision.

Accordingly, Count III is dismissed.

       “Respondeat Superior” is not a separate claim but is instead the legal doctrine under which

employers are vicariously liable for torts committed by their employees while acting in the scope

of their employment. See Wright v. N. Am. Terrazo, Civ. No. C12–2065 JLR, 2013 WL 441517,

at *2 (W.D. Wash. 2013) (“[R]espondeat superior is a means to impose vicarious liability on an

employer for the acts of an employee, not a stand-alone cause of action”). So, Count IV is

dismissed as well.

       The same is true of punitive damages. Punitive damages are a form of relief that are

available where a defendant is found to have committed a tort in a willful and wanton manner, not

a stand-alone claim. See Weis v. Board of Regents of the University of Wisconsin System, 837 F.

Supp. 2d 971, 975 (E.D. Wis. 2011) (“Plaintiffs’ assertion of separate claims for punitive damages,

and injunctive and declaratory relief are confusing. Punitive damages, injunctions and declarations

are forms of relief or remedies, not stand-alone claims, and a plaintiff’s right to any one of these



                                                  3

         Case 1:19-cv-00946-WCG Filed 09/18/20 Page 3 of 4 Document 49
remedies is dependent on proof of a cognizable claim or a legal theory entitling him to such

relief.”). In my earlier decision, I allowed Plaintiff’s claim for punitive damages to remain in the

case to the extent that such relief is available under the LHWCA. Denial of such relief is premature

at this point, given the allegations that the defendants acted maliciously and/or in intentional

disregard of Plaintiff’s safety. Plaintiff’s request for punitive damages therefore will remain in the

case for now, though as a form of relief requested, as opposed to a separate claim.

        Finally, Chas. Kurz seeks dismissal of all claims against it on the ground that it has no

connection to the case, other than as the parent company of Keystone. Though hardly a model of

clarity, no allegation of the complaint provides any basis for inferring that Chas. Kurz owed any

duty to Plaintiff. Fincantieri is allegedly the shipbuilder still in possession at the time of the trial.

Wawa is allegedly the owner, and Keystone the operator. Compl. ¶¶ 16-17. Chas. Kurz is

identified only as the parent of Keystone. This is not enough to support even the inference that

Chas. Kurz owed any duty to Plaintiff. Without more, Chas. Kurz should not be forced to incur

the cost and expense of defending itself in a federal lawsuit. The complaint is therefore dismissed

as to Chas. Kurz.

        For the foregoing reasons, Keystone and Chas. Kurz’s motion for judgment on the

pleadings (Dkt. No. 27) is GRANTED. All claims are dismissed as to Chas. Kurz. All claims

except for the claim under § 905(b) are dismissed as to Keystone and the remaining defendants, as

well, with the understanding that Plaintiff’s claim for punitive damages remains as an additional

request for relief.

        SO ORDERED at Green Bay, Wisconsin this 18th day of September, 2020.

                                                        s/ William C. Griesbach
                                                        William C. Griesbach
                                                        United States District Judge



                                                   4

          Case 1:19-cv-00946-WCG Filed 09/18/20 Page 4 of 4 Document 49
